Citation Nr: 0020019	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
from August 5, 1996, to March 31, 1999, for degenerative 
arthritis of the cervical spine.

2.  Entitlement to restoration of a 30 percent evaluation for 
degenerative arthritis of the cervical spine, presently rated 
20 percent disabling effective April 1, 1999.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran is service-connected for arthritis of the 
cervical spine which the RO currently rates under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290 
(1999).  At the time of his April 1998 VA orthopedic 
examination, the veteran complained of periodic exacerbations 
of his neck pain.  The examiner, although noting the 
veteran's complaints and his grimacing during range of motion 
testing, did not address functional limitation as a result of 
pain or painful motion, to include functional loss during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, the examiner noted that the veteran's chart was not 
available and there is no indication whether his claims file 
was available.  The Court has held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Since the veteran's cervical spine disability is his only 
service-connected disability, the Board finds that the issues 
of restoration of a 30 percent evaluation and a total rating 
based on unemployability due to service-connected disability 
are inextricably intertwined with his claim for an increased 
rating.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the foregoing circumstances, the veteran's claim 
is REMANDED to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Lexington, Kentucky, dated from 
July 1999 to the present.  The RO should 
also contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, by a physician, to determine 
the nature and extent of his cervical 
spine arthritis.  The examiner should be 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the cervical spine disability.  The 
extent of any weakened movement, excess 
fatigability or incoordination associated 
with these disabilities should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The examiner should 
also offer an opinion as to whether the 
veteran is unable to obtain gainful 
employment due solely to his service- 
connected cervical spine arthritis.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  Thereafter, the RO should any other 
development deemed necessary and 
readjudicate the veteran's claims for 
increased evaluations for cervical spine 
arthritis, restoration of a 30 percent 
evaluation and a total rating based on 
individual unemployability due to 
service-connected disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

